Title: To James Madison from Valentin de Foronda, 18 July 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 18. de Julio de 1808.

Como ayer fué Domíngo, no he recibido la aprecíable de V.S. del. 15., hasta ahora mísmo, y me apresuro à remitir el pasaporte que se me pide celebrando èsta ocasion de manifestar mis sinceros de deseos de complacer á este Gobno., dando à V.S. ms. gracias por su oferta de encargarse de mis pliegos, que ya están en el saco de Washíngton, con sobre escrito al Consul de España del Puerto á donde lleguen, pues ígnoraba que fuese á Havre de Grace.  Si V.S. quiere tener la bondad de mandarlos separar de la masa de las cartas, y reunirlos à los que envie à su Consul, lo estimaré mucho.  Dios gue. à V.S. ms. as.  B L. M de VS su mas atento servidor

Valentin de Foronda

